Title: From Thomas Jefferson to Louis Osmont, 10 July 1791
From: Jefferson, Thomas
To: Osmont, Louis



July 10. 1791.

Th: Jefferson presents his compliments to Mr. Osmont, and informs him that having found that Colo. Pickering would probably leave the Oneida country before a letter could reach him, he has inclosed Mr. Osmont’s paper to Mr. Renslaer member of Congress  from Albany, with a request to make enquiry into the case at Albany and in the Oneida country, between which two places there is considerable intercourse.
